Citation Nr: 0508196	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  97-02 528	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.  He died in August 1995.  The appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision in which 
the RO denied the appellant's claim for service connection 
for the cause of the veteran's death.  


FINDING OF FACT

In September 2002, the RO was first notified of the death of 
the appellant.   


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  A September 2002 Report of Contact (VA Form 119) 
prepared by RO personnel reflects that the appellant's son 
initially notified the RO that the appellant had died, 
reportedly in November 2001.  A subsequent attempt by the 
Board to obtain a copy of the appellant's death certificate 
from her son through Disabled American Veterans was 
unsuccessful.  In this respect, a March 2003 memorandum from 
Disabled American Veterans to the Board noted that two months 
had elapsed since the appellant's son had been contacted, but 
a copy of the appellant's death certificate still had not 
been received.  While no death certificate has been 
associated with the claims file, in view of the above, the 
Board is satisfied that the appellant is, in fact, deceased.  

As a matter of law, an appellant's claim does not survive his 
or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In 
this case, the appeal on the merits has become moot by virtue 
of the appellant's death, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


